FILED
                             NOT FOR PUBLICATION                              OCT 15 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GURBIR SINGH GILL, a.k.a. Baldev                  No. 11-70756
Singh,
                                                  Agency No. A072-683-982
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Gurbir Singh Gill, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) removal order. Our jurisdiction is governed by 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th

Cir. 2008). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary decision to deny

Singh Gill’s application for a section 212(i) waiver where Singh Gill fails to raise a

colorable constitutional claim or question of law. See Corona-Mendez v. Holder,

593 F.3d 1143, 1146 (9th Cir. 2010) (no court has jurisdiction to review any

discretionary judgment regarding 212(i), unless review of the petition involves

constitutional claims or questions of law).

      Singh Gill’s contention that the IJ violated due process by failing to

adjudicate his applications for asylum, withholding of removal, and protection

under the Convention Against Torture is not supported by the record because

Singh Gill waived or abandoned those applications for relief. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (petitioner must show error and substantial

prejudice to establish a due process violation).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                   11-70756